Citation Nr: 0934295	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected radiculopathy of the right lower extremity 
as secondary to lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected radiculopathy of the left lower extremity 
as secondary to lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in July 2007, a statement of the case was issued 
in December 2007, and a substantive appeal was received in 
February 2008.

In June 2009, the Veteran testified at a travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the evaluations assigned his 
radiculopathy of the right and left lower extremities, as 
secondary to service-connected lumbosacral strain, do not 
accurately reflect the severity of these disorders.

During the June 2009 Board hearing, the Veteran contended 
that his disabilities had recently increased in severity.  
The Veteran testified that since his February 2007 VA 
examination, he has experienced more pain and more weakness 
or insecurity in both legs, and that he is required to take 
new medication for his disabilities.  The Board notes that 
the Veteran was afforded a VA examination in February 2007.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

The Veteran signed a January 2007 release for the RO to 
obtain records from the Michigan Pain Consultants for 
treatment in April 2007.  At the time of the release, the 
treatment was part of an upcoming appointment.  It does not 
appear that the RO subsequently made any attempts to obtain 
these records.

Additionally, during the June 2009 Board hearing, the Veteran 
testified that he last received treatment, from the Ann 
Arbor, Michigan VA Medical Center, for his radiculopathy of 
the right and left lower extremities in February 2009, which 
consisted of burning the nerves.  However, it appears that 
all corresponding reports may not be in the claims file.  The 
most recent VA treatment records associated with the claims 
file are from December 2008.  Thus, it appears that the 
Veteran has been receiving relevant ongoing treatment from 
the VA healthcare system, that some of the associated 
treatment records are not in the claims file, and that the 
Veteran's treatment records are pertinent to his claim.  

VA is required to obtain VA treatment records relevant to the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
In view of the need to return the case for an examination, 
the RO should obtain any missing VA treatment records 
relevant to the appeal.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992).

Finally, during the June 2009 Board hearing, the Veteran 
testified that in July 2008 he applied for disability 
benefits from the Social Security Administration (SSA).  The 
Board must obtain all of the records pertaining to the 
Veteran's SSA disability claim, as such records may be 
relevant to his claim for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to request all records, including medical 
records, associated with any claim for 
Social Security disability benefits.

2.  The RO should obtain any recent VA or 
private treatment records (not already of 
record) relevant to the appeal.  The 
Veteran signed a release for VA to obtain 
records from the Michigan Pain Consultants 
for treatment in April 2007 at 4100 Lake 
Drive, Grand Rapids, MI with Doctor 
Gostine.

3.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current severity of his service-
connected radiculopathy of the right and 
left lower extremities.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  All 
special tests and clinical findings should 
be clearly reported.  After reviewing the 
claims file and examining the Veteran, the 
examiner should ascertain the current 
severity of the Veteran's disabilities and 
assess the level (if any) of functional 
impairment due to the disabilities, 
including any effect on the Veteran's 
employment or employability.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in the 
report.

4.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record 
and determine whether higher ratings for 
radiculopathy of the right and left lower 
extremities are warranted.  The Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




